Citation Nr: 1119862	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-40 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, claimed as secondary to the service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a low back disorder, claimed as secondary to the service-connected bilateral knee disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active service from February 1978 to February 1979,
June 23, 1979 to July 7, 1979, and July 12, 1980 to July 26, 1980.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the RO.

In February 2009, the Board remanded the case to the RO for additional development.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has current diagnoses of right ankle strain and degenerative disc disease of the lumbar spine with a herniated nucleus pulposis.

He asserts that these disorders are due to altered or impaired gait or weight-bearing caused by the service-connected bilateral knee disability.

A careful review of the record shows that the history of the Veteran's low back condition is further complicated by various motor vehicle accidents and a work related injury sustained after service.

The earliest documented back injury was in 2000; however, a July 2005 letter written by a VA physician indicated that the Veteran's attorney had presented him with a thick packet of medical records that included a 1998 MRI of the Veteran's lumbar spine.  

Notably, these records have not been associated with the claims file because the packet was returned to the Veteran.  These records are pertinent to the current claim and, therefore, should be obtained for study in connection with the current appeal.

The Board also notes there are varying statements regarding the onset of the claimed low back and right ankle manifestations.  

A February 2004 VA examiner opined that the Veteran's low back disorder was not related to the service-connected knee conditions and that the back disorder occurred at least 20 years later and did not require treatment until a January 2003 motor vehicle accident.  While this opinion addressed causation, it did not address whether there was any aggravation of the low back disorder by the service-connected bilateral knee disability.  

A July 2004 VA record contained an opinion that it was unlikely that the Veteran's low back disorder was caused by or related to the knee conditions.

In October 2004 and January 2005, a VA anesthesiologist opined to the effect that the Veteran's knee disability resulted in a limp that worsened his back pain.  

In its recent remand, the Board sought opinions as to whether a low back or right ankle disorder was caused or aggravated by the service-connected bilateral knee disability.

The April 2010 VA examiner opined that the low back disorder was less likely due to the service-connected knee condition, but did not address the question of aggravation.

Regarding the right ankle, the VA examiner opined that the matter could not be resolved without resorting to mere speculation and recommended that an orthopedic specialist evaluation be obtained for a medical opinion.  In an addendum, it was noted that the Veteran's back problems also could have had an effect on his gait and ankle.  

Since the VA examiner did not fully address the opinions requested regarding the etiology of the low back disorder, the Board has no choice but to remand the matter again since the law requires compliance with requested development.  See Stegall v. West, 11 Vet. App. 268 (1998).

Further, as additional development recommended by the VA examiner was not undertaken regarding the right ankle claim, the matter must be remanded to obtain an examination and opinion by an orthopedic specialist.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to request that provide copies or authorization to obtain copies of medical records referable to the claimed low back disorder to include the 1998 MRI report that had been provided to the VA physician for review in 2005.  

Based on his response, the RO should attempt to procure any outstanding treatment records for inclusion in the claims file.  If any of the records received indicate the need for additional development, then such should be undertaken.  

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.

2.  Thereafter, the RO should schedule the Veteran for a VA examination with an orthopedic specialist to determine the nature and likely etiology of any claimed low back or right ankle disability.  

The claims folders and a copy of this remand must be made available to the examiner for review, and any indicated testing should be performed.

The examiner should elicit from the Veteran and record a complete clinical history referable to the claimed conditions.

Based on his/her examination of the Veteran as well as a thorough review of the claims file, the VA examiner should opine as to whether it is at least as likely as not that any current low back or right ankle disability was caused or aggravated by the service-connected bilateral knee disability.  

The examiner must provide a complete rationale for all opinions expressed and refer to any pertinent records, if necessary.

3.  After completing the requested action, and undertaking any further development deemed necessary, the RO should readjudicate the claims of service connection on in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



